          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 1 of 29



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                   Northern Division

JENNIFER PULLEN
905 LEESWOOD ROAD
BEL AIR, MD 21014
[Harford County, MD]

                       Plaintiff
    v.
                                                 Case No. ________
BALTIMORE LUTHERAN HIGH
SCHOOL ASSOCIATION, D/B/A                        JURY TRIAL DEMANDED
CONCORDIA PREPARATORY SCHOOL
1145 CONCORDIA DRIVE
TOWSON, MD 21286
[Baltimore County, MD]

SERVE ON RESIDENT AGENT:

BRENT JOHNSON
521 IDLEWILD ROAD
BEL AIR, MD 21014

  and

LUTHERAN CHURCH-MISSOURI
SYNOD, INC., D/B/A LUTHERAN
CHURCH SOUTHEASTERN DISTRICT
1333 S. KIRKWOOD ROAD
SAINT LOUIS, MO 63122
[St. Louis County, MO]

                     Defendants.

                            COMPLAINT AND JURY DEMAND

         NOW COMES the Plaintiff, Jennifer Pullen, by and through her attorneys, Ketterer,

Browne & Anderson, LLC, and brings forth this Complaint against the Defendants, Baltimore

Lutheran High School Association d/b/a Concordia Preparatory School and the Lutheran


                                             1
             Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 2 of 29



Church-Missouri Synod, Inc., d/b/a Lutheran Church Southeastern District and in support sets

forth the following:

                           PARTIES, JURISDICTION, AND VENUE

        1.       Plaintiff Jennifer Pullen is an adult resident of Harford County, Maryland

(hereinafter referred to as “Plaintiff” or “Ms. Pullen”). At the time of the allegations set forth

herein, Ms. Pullen was a minor.

        2.       At all times relevant to this action, Defendant Baltimore Lutheran High School

Association d/b/a Concordia Preparatory School (hereinafter referred to as “CPS”) is a

corporation organized and existing under the laws of the State of Maryland that maintains its

principal place of business at 1145 Concordia Drive, Towson, Maryland.

        3.       At all times relevant to this action, Defendant Lutheran Church-Missouri Synod,

Inc., d/b/a Lutheran Church Southeastern District (hereafter referred to as “LCMS”) is a

corporation organized and existing under the laws of the State of Missouri that maintains its

principal place of business at 1333 S. Kirkwood Road, Saint Louis, Missouri.

        4.       Defendant CPS and Defendant LCMS are hereinafter collectively referred to as

“Defendants”.

        5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343, because Plaintiff’s statutory claim asserts a federal question over which this

Court has jurisdiction and Plaintiff asserts state-law claims over which this Court has

supplemental jurisdiction.

        6.       This Court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P.

4(k)(1)(a) because Defendant CPS is domiciled in and conducts business within this judicial

district.



                                                 2
            Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 3 of 29



       7.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because all the acts

and omissions alleged herein occurred in this judicial district.

       8.       The Northern District is the proper venue per 28 U.S.C. § 100(1).

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       9.       Ms. Pullen enrolled at CPS as a seventh grade student in the fall of 2014, when

she was just twelve years old.

       10.      That same year, Ms. Pullen’s mother began teaching at CPS.

       11.      CPS is an elite, co-educational parochial secondary school serving grades 6-12.

       12.      Originally known as Baltimore Lutheran School, CPS is operated by the

Baltimore Lutheran High School Association, Inc., an organization of Lutheran churches in the

Baltimore area.

       13.      Like most Lutheran schools and churches, CPS is overseen by the Lutheran

Church–Missouri Synod, the governing body of the Lutheran church.

       14.      The Synod is divided into 35 districts, each with its own district president and

staff of coordinators and overseers tasked with handling issues within member congregations and

schools.

       15.      According to CPS’s website, the estimated annual cost of attendance for a high

school enrollee is over $15,000.

       16.      Although Ms. Pullen had a variety of options for her middle and high school

education, she and her family chose CPS due to CPS representatives’ promises of a safe, tight-

knit community.




                                                  3
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 4 of 29



       17.     CPS representatives told Ms. Pullen and her parents that the school offered a

caring, closely-knit community in which she would have teachers and administrators looking out

for her safety and well-being.

       18.     Ms. Pullen and her parents believed she would be safe and would thrive at CPS as

she had in middle school.

       19.     Ms. Pullen’s parents paid the full tuition and fees for attendance at CPS and did

not receive financial aid from CPS.

                            CPS’S HYPER-SEXUALIZED CULTURE

       20.     Ms. Pullen found CPS to be far from the safe, caring community that she was

promised.

       21.     At various times during her tenure at CPS, Ms. Pullen experienced unwelcome

sexual advances from some male students who were emboldened by formal and informal

“traditions” and condoned practices at the school.

       22.     The concept of CPS students engaging in sexual behavior on CPS property, often

during the school day, has long been part of CPS’s ethos.

       23.     One of the frequent venues for sexual behavior on CPS’s campus is the visiting

sports team’s locker room (hereinafter the “Locker Room”), which is largely unused during the

school day.

       24.     Students would routinely engage in sexual acts, ranging from “making out” to

having intercourse, throughout the CPS campus, including empty classrooms, the courtyard, and

in the hallways of the school.




                                                4
           Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 5 of 29



         25.   The culture of using the Locker Room and other locations on the CPS campus as

venues for engaging in sexual behavior during the school day was a prevalent part of CPS’s

culture while Ms. Pullen was a student, and was well known to the faculty and administrators.

         26.   This hyper-sexualized culture at CPS was fueled in large part by a general

consensus that student-athletes – especially male student-athletes, whose athletic programs drew

in large alumni donations – were “above the law” and free from recrimination for rule-breaking.

         27.   For example, male student-athletes were routinely and categorically exempted or

excused from detentions, suspensions, and other disciplinary measures when they conflicted with

sports practices and games or would otherwise jeopardize the reputation of a CPS sports

program.

         28.   As another pertinent example, male student-athletes routinely got away with

sexual assault and harassment as CPS consciously ignored incidents.

CPS’S FAILURE TO PREVENT AND STOP SEXUAL HARASSMENT AND ASSAULT
                          ON ITS CAMPUS

         29.   CPS failed to investigate, report, or take any meaningful action to curb instances

of sexual harassment and assault on its campus prior to Ms. Pullen’s enrollment.

         30.   Upon information and belief, other former CPS students, who are still minors,

were the victims of sexual assault during their tenure at CPS for which no investigation took

place.

         31.   One such former student, N.H., a minor, filed a lawsuit against CPS in October

2020 for allegations concerning CPS’ lack of proper investigation into sexual assaults that took

place on CPS grounds in and around 2018 (Civil Action No. 1:20-cv-03132).

         32.   This failure is not surprising given CPS’ pattern of ignoring sexual assault and

harassment.

                                               5
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 6 of 29



       33.     CPS was, or should have been, aware that many of its male students routinely

used text messaging and social media applications, often during the school day and while using

CPS’ internet and email servers, to harass female students and request sexual favors to be

performed on the CPS campus.

       34.     CPS was, or should have been, aware that many of its male students (some of

them over the age of 18) used the CPS campus as a venue for forced sexual encounters with

female students.

       35.     CPS knew or should have known that students used the Locker Room and other

locations on the CPS campus as venues for sexual harassment and/or statutory rape and secured

CPS facilities that students used as “hook-up” spots or venues for sexual behavior.

       36.     CPS took no significant action to investigate this allegation or any other instances

of alleged aggressive sexual behavior by its male students.

       37.     Similarly, CPS failed to investigate the usage of the Locker Room and other

locations on the CPS campus as venues for sexual encounters, despite readily available means

that would have made it possible for CPS to determine which male students were luring female

students into the Locker Room for sexual encounters.

       38.     Had CPS conducted the careful investigation that was plainly warranted and taken

appropriate action, these known instances of sexual assault could have been easily prevented.

       39.     CPS’ failure to act resulted in, among other harms, Ms. Pullen’s sexual assaults in

the 2018-2019 academic year as described herein.

                               CPS CIRCLES THE WAGONS

       40.     Upon information and belief, a female CPS psychologist hired in or around 2017

abruptly left her position with CPS after repeated clashes with CPS Headmaster Brent Johnson,



                                                6
            Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 7 of 29



who refused to allow the psychologist to implement mandatory reporting policies for sexual

assault cases.

       41.       In or around that same year, a group of CPS teachers, including Ms. Pullen’s

mother, reported their concerns relating to CPS’s treatment of sexual assault and harassment on

campus to the CPS school board and/or board of trustees. No action was taken by CPS in

response.

       42.       Concurrently, this group of teachers raised their concerns about the hyper-

sexualized culture at CPS to administrators during monthly “all-faculty meetings”, where their

concerns were dismissed.

       43.       Of note regarding these “all-faculty meetings” is that Ms. Grill, a CPS guidance

counselor who upon information and belief routinely dissuaded female students from pursuing

sexual assault allegations and who deterred the use of “assault” to describe their experiences,

kept the minutes of those meetings along with HR director Jimmy Carter.

       44.       In the midst of this unrest between concerned faculty members and the CPS

administration, and in an effort to silence the growing number of reports of assault that came

forth from survivors of abuse at CPS during the 2018-2019 academic year, the LCMS dispatched

a crisis management team to CPS.

       45.       Among the LCMS employees sent to CPS to handle the mounting reports of

sexual assault and harassment on campus was Sally Hiller, Executive Director for

Congregational Outreach and District Operations for the Southeastern District of LCMS.

       46.       Ms. Hiller met with faculty on more than one occasion during the 2018-2019

school year, not in an effort to understand and respond to their concerns, but instead to institute




                                                 7
            Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 8 of 29



intimidating gag orders and quash the faculty’s push for the administration to implement more

stringent policies concerning sexual assault and harassment.

          47.    Upon information and belief, several members of this cadre of concerned teachers

left their jobs at CPS at the conclusion of the 2018-2019 school year in protest of the CPS

administration’s treatment of sexual assault and harassment issues throughout the school.

                MS. PULLEN IS REPEATEDLY ASSAULTED ON CPS’ CAMPUS

          48.    In or around the late fall of 2018, Ms. Pullen broke up with her then-boyfriend, a

member of the CPS boys’ soccer team.

          49.    Following the break up, members of the boys’ soccer team, who had previously

shown Ms. Pullen a modicum of respect because her boyfriend was their teammate, began to

verbally harass Ms. Pullen during classes and on the CPS campus.

          50.    The incidents of harassment also involved comments made to Ms. Pullen via text

messages and SnapChat messages, often sent to Ms. Pullen during the school day and after

school.

          51.    Ms. Pullen had a number of classes with members of the boys’ soccer team,

including “A”, “D”, and “R” (collectively, the “Soccer Assailants”) as well as a football player

named “C” who also engaged in harassing behavior.

          52.    The Soccer Assailants routinely made comments about Ms. Pullen to her face and

to other students, often within earshot of faculty members, in which they expressed a desire to

have sex with Ms. Pullen or described her body – the body of an underage girl – as being ripe for

sexual intercourse and sexual favors.




                                                 8
           Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 9 of 29



         53.   The Soccer Assailants would also make sexually explicit gestures towards Ms.

Pullen, including stretching their mouths wide open to simulate a woman giving oral sex onto a

man’s anatomy, communicating their desire that Ms. Pullen perform such sexual acts on them.

         54.   Ms. Pullen found it difficult to pay attention in class when these comments and

crude gestures were made.

         55.   Ms. Pullen’s grades suffered as a result of the harassment she endued; yet none of

her teachers approached her or the administration with concerns about the decline in her

academic performance and what might be causing the decline.

         56.   The Soccer Assailants made similar lewd gestures towards Ms. Pullen during

volleyball games and football games at which Ms. Pullen performed as a member of the

cheerleading team.

         57.   Ms. Pullen reported the harassment to her teacher and cheerleading coach, Mrs.

Sue Welinsky, who told Ms. Pullen that she would take care of it and that “everything would be

fine”.

         58.   As the harassment continued, Ms. Pullen reported her concerns to Mrs. Welinsky

on a continual, ongoing basis.

         59.   Despite her promises, and the fact that Mrs. Welinsky taught Spanish class where

Ms. Pullen and the Soccer Assailants were all students, no action was taken against the Soccer

Assailants in response to Ms. Pullen’s reports.

         60.   Around this same time, C made similar comments to and about Ms. Pullen,

including referring to her as “pound cake”, a crude insinuation of his desire to have sex with Ms.

Pullen, both in front of Ms. Pullen and in front of her mother, his teacher.




                                                  9
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 10 of 29



       61.       These comments were also overheard by another CPS teacher, Mr. Genszler, who

did not take action in response to hearing those comments.

       62.       Ms. Pullen’s mother was appalled and demanded that C stop using disrespectful

language when addressing her daughter, which did not deter C.

       63.       Ms. Pullen and her mother reported C’s harassment to CPS Headmaster Brent

Johnson, who instructed them to “leave it alone”, and discouraged Ms. Pullen from further

reporting the conduct.

       64.       C’s harassment continued unabated.

       65.       In or around March 2019, during two different occasions in anatomy class, D and

A sexually assaulted Ms. Pullen by using their bodies to shield her desk and each student put

their hand up Ms. Pullen’s skirt.

       66.       These assaults were not observed by others in the class due to the setup of desks

and counter space in the laboratory classroom.

       67.       Ms. Pullen was afraid for her safety and in shock from these unwelcome

advances.

       68.       In or around late March 2019, Ms. Pullen attended her math class, where R and

other male students were standing such a manner as to block certain desks, including Ms.

Pullen’s desk, from the view of the teacher.

       69.       While Ms. Pullen took notes, R grabbed her arm and forced her hand against his

clothed penis.

       70.       Ms. Pullen told Mrs. Welinsky about the assault the same day.

       71.       Mrs. Welinsky once again assured Ms. Pullen that she would take care of it.




                                                 10
            Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 11 of 29



       72.      Another male student witnessed the assault and later corroborated Ms. Pullen’s

report to CPS administrators.

       73.      Following her report, Ms. Pullen was called to the administration offices every

day for about a week, often pulled out of class by Mrs. Welinsky directly and in front of her

classmates, leading to speculation and gossip as to the reason for her absences from class.

       74.      Among the administrators who questioned Ms. Pullen were CPS Headmaster

Brent Johnson and Ms. Grill, a guidance counselor.

       75.      In or around the same time, other female CPS students reported allegations of

sexual harassment and assault to CPS administration, many of which involved the Soccer

Assailants.

       76.      When the Soccer Assailants were questioned about reports of sexual assault and

harassment by female students, there was little doubt about who lodged the complaints, as the

Soccer Assailants had each seen Ms. Pullen removed from class by Mrs. Welinsky on several

occasions.

       77.      Ms. Pullen disclosed her sexual assaults and harassment to CPS administrators

who failed to report the sexual assault to state or local authorities, failed to conduct a thorough

investigation, failed to do anything to stop the ongoing sexual assaults and harassment, and failed

to offer Ms. Pullen any accommodations based on the sexual harassment and assaults she had

reported.

       78.      CPS and LCMS failed to make any report to state or local authorities, failed to

conduct a thorough investigation, and failed to offer Ms. Pullen any accommodations for the

sexual assaults and harassment that she had experienced on CPS’ campus.

       79.      Upon information and belief, these issues continue to pervade the CPS campus.



                                                11
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 12 of 29



           MS. PULLEN IS TREATED LIKE A PROBLEM, NOT A SURVIVOR

         80.   Throughout the week of questioning, it became apparent to Ms. Pullen and her

mother that the administrators were skeptical of Ms. Pullen’s reports and sought only to protect

the Soccer Assailants from any further gossip, speculation, and most of all, discipline.

         81.   CPS administrators circulated rumors to the faculty – which were heard by Ms.

Pullen’s own mother – that Ms. Pullen must have wanted the sexual attention from the Soccer

Assailants because she previously posted a semi-nude photo of herself on social media.

         82.   This allegation was and remains patently false, as Ms. Pullen never posted such a

photograph of herself on any social media platform and certainly did not welcome the Soccer

Assailant’s assaults.

         83.   No disciplinary action was taken with respect to the Soccer Assailants or C.

         84.   Following the incident, Ms. Pullen elected to attend school virtually for a number

of days so that she could stay home and avoid her assailants, as well as other CPS students who

began to bully her for speaking out against the male athletes.

         85.   During this time, Ms. Pullen and her mother came to realize that Ms. Pullen

would have to attend a different high school for her senior year for her own safety and well-

being.

         86.   Shortly thereafter, Ms. Pullen was called to a meeting with CPS administrators,

including Headmaster Brent Johnson, during which Ms. Pullen was informed that she had

received a one-day suspension.

         87.   Headmaster Brent Johnson told Ms. Pullen and her mother that if Ms. Pullen

continued to speak out about the assaults she could jeopardize the Soccer Assailants’ college

athletics scholarships.



                                                12
           Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 13 of 29



          88.   Mr. Johnson warned Ms. Pullen and her mother that if Ms. Pullen continued to

speak out about her assaults or pursue discipline of the Soccer Assailants, he would inform her

intended transfer school of the suspension, thereby threatening her admission to the transfer

school.

          89.   Mr. Johnson told Ms. Pullen and her mother that he would not report the

suspension to Ms. Pullen’s intended transfer school if she remained silent about the assaults.

          90.   Overwhelmed by trauma and CPS’ failure to do anything about it, Ms. Pullen

began to exhibit symptoms of anxiety and depression.

          91.   Based on her experience at CPS, Ms. Pullen’s parents decided not to enroll Ms.

Pullen in the school for the following year, which resulted in Ms. Pullen having to adjust to a

new environment while still processing the sexual assault that occurred months earlier.

          92.   Due to the severity of her emotional distress stemming from her encounters of

sexual assault at CPS, the sexually hostile environment at CPS, and the treatment she received

from administrators at CPS and LCMS, Ms. Pullen was forced to undergo extensive mental

health treatment.

          93.   Ms. Pullen gave up on her dreams of attending a four-year college in Florida so

that she could stay close to home and safe from unknown people and places.

          94.   Ms. Pullen currently attends a local community college, a higher education path

far below the expectation of someone with her talent and intelligence.

                                      CAUSES OF ACTION

                       COUNT I – Violation of 20 U.S.C. § 1681, et. seq.
                         Title IX of the Education Amendments Act

                                    Against Defendant CPS




                                                13
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 14 of 29



         95.    Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

         96.    During the relevant timeframe, Defendant CPS was a recipient of federal

education funding within the meaning of Title IX, 20 U.S.C. § 1681(a).

         97.    Defendant exercised substantial control over the students who assaulted Ms.

Pullen and over the boys who harassed her.

         98.    All the events giving rise to this claim occurred on CPS’ grounds.

         99.    In or about March 2019, Ms. Pullen faced severe discrimination based on sex

when she was sexually assaulted verbally and physically on school grounds by CPS students,

some of whom were over the age of 18. The sexual assaults and harassment Ms. Pullen endured

were sufficiently severe, pervasive, and objectively offensive to constitute a hostile educational

environment for her at CPS.

         100.   Defendant CPS was on actual notice of the sexual assaults committed on Ms.

Pullen and the hypersexual hostile environment that existed at the school during Ms. Pullen’s

time there.

         101.   Despite being on actual notice of the assaults on and harassment of Ms. Pullen,

Defendant CPS failed to take meaningful action to investigate the assault and/or to protect Ms.

Pullen from retaliation on the part of faculty, staff, and fellow students regarding Ms. Pullen’s

attempts to seek out a safe educational environment.

         102.   Defendant CPS acted with deliberate indifference to the complaints and other

notice regarding the ongoing hostile education environment, ongoing threats, bullying, and

retaliation faced by Ms. Pullen after reporting that she was sexually assaulted.




                                                14
           Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 15 of 29



          103.   The hostile educational environment at CPS effectively barred Ms. Pullen’s

access to educational opportunities and benefits because she was forced to leave CPS due to the

continuing hostile environment at the school and due to ongoing bullying and retaliation at the

school.

          104.   In addition to the foregoing violations of Title IX, Defendant CPS violated its

Title IX obligations by:

             a. Failing to have a Title IX coordinator or any other person to receive complaints

                 about gender-based discrimination, harassments, and/or assaults;

             b. Failing to have any policy for a student’s reporting of sexual harassment and/or

                 sexual assault;

             c. Failing to have a program for prevention of sexual harassment and sexual assault;

             d. Failing to have a program or policy for investigating sexual harassment or sexual

                 assault;

             e. Failing to have a program or policy for offering accommodations to victims of

                 sexual assault;

             f. Failing to have a program or policy for preventing retaliation against those who

                 report sexual harassment and/or sexual assault;

             g. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

                 appropriately and adequately; and,

             h. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

                 subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

                 reasons that masked the discriminatory nature of the school’s treatment of her.




                                                  15
             Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 16 of 29



            105.   As a direct and proximate cause of Defendant CPS’ violation of Title IX, Ms.

Pullen has been deprived of educational opportunities and benefits that delayed her academic

attainment during her high school education and thereafter. This deprivation was the result of

Defendant’s deliberate indifference to the hostile educational environment at CPS.

            106.   As a direct and proximate cause of Defendant CPS’ violation of Title IX, Ms.

Pullen has experienced and will likely continue to experience severe emotional distress

accompanied by objective physical manifestations and/or symptoms (such as nausea, vomiting,

elevated heart rate, sweating, nightmares, night terrors, and inability to sleep), loss of

functioning, loss of earning potential, medical bills, and other pecuniary harms to be established

at trial.

            WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                          COUNT II – Negligent Supervision and Retention

                           Against Defendant CPS and Defendant LCMS

            107.   Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

            108.   Defendants had a fiduciary relationship with Ms. Pullen as both a student and

minor under the age of 18.

            109.   As a Maryland educational institution, Defendant CPS owed Ms. Pullen a special

duty of trust and confidence to ensure her safety and well-being.




                                                  16
        Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 17 of 29



       110.   Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

and Defendant LCMS breached their duty owed to Ms. Pullen by, among other things:

          a. Failing to properly protect Ms. Pullen, then a minor, from sexual abuse and

              harassment;

          b. Improperly protecting Ms. Pullen, then a minor, from sexual abuse and

              harassment;

          c. Failing to investigate, correct, and/or otherwise address the openly pervasive

              environment of sexual harassment and sexual objectification of its female students

              by its male students;

          d. Failing to investigate, correct, and/or otherwise address the Locker Room

              tradition that emerged from this environment;

          e. Failing to investigate, prohibit, and/or otherwise address the formation of the

              illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

              Internet connections, and other devices to ritualize, coordinate, and otherwise

              openly discuss those exploits;

          f. Ignoring and/or otherwise failing to properly address complaints about numerous

              instances of sexual assaults occurring on the CPS campus;

          g. Failing to promptly report Ms. Pullen’s sexual assaults to the authorities;

          h. Failing to take any action to prevent retaliation against Ms. Pullen after her

              assaults were reported to CPS;

          i. Failing to conduct an exit interview with Ms. Pullen when she left the school;

          j. Failing to heed numerous warnings regarding after-hours security and lax

              disciplinary policies;



                                               17
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 18 of 29



           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       111.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for Ms. Pullen to be sexually assaulted and harassed and that the lack of protocols for which

incidents of sexual assault were reported were woefully insufficient.

       112.    Defendants failed to provide adequate training, monitoring, and supervision of its

administrators, faculty, and/or staff concerning reports of sexual assault.

       113.    Defendants carelessly and recklessly failed to supervise its male students, even

after specific complaints of sexual assault and harassment had been lodged against them by

various students, including Ms. Pullen.

       114.    Defendants failed to implement training and monitoring mechanisms by which

sexual assaults such as those suffered by Ms. Pullen could have been prevented, or at the very

least, appropriately reported to parents and law enforcement authorities.

       115.    Defendants’ conduct was wanton, malicious, or oppressive in that Defendant

disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted with ill

will, hatred, hostility, a bad motive, or the intent to abuse its power.

       116.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, Ms. Pullen has experienced and will likely continue to experience severe emotional distress




                                                  18
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 19 of 29



accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

         117.   As a direct and proximate result of Defendants’ negligence, Ms. Pullen sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

         WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                                     COUNT III – Negligence

                         Against Defendant CPS and Defendant LCMS

         118.   Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

         119.   In the fall of 2017, Ms. Pullen enrolled at CPS and was thereby deprived of the

protection of her parents while on school grounds and during the school day.

         120.   Upon Ms. Pullen’s enrollment, Defendant CPS assumed custody of her and other

students while on the school’s premises.

         121.   In so doing, Defendant CPS entered into a relationship with Ms. Pullen that

imposed on it a duty of reasonable care, including, among other things, a duty of supervision to

protect Ms. Pullen from reasonably foreseeable harm.

         122.   Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, breached their duty owed to Ms. Pullen by, among other things:



                                                 19
Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 20 of 29



 a. Failing to properly protect Ms. Pullen, then a minor, from sexual abuse and

    harassment;

 b. Failing to identify and eliminate, minimize, and/or address known and foreseeable

    risks of physical and emotional injury;

 c. Improperly protecting Ms. Pullen, then a minor, from sexual abuse and

    harassment;

 d. Failing to investigate, correct, and/or otherwise address the openly pervasive

    environment of sexual harassment and sexual objectification of its female students

    by its male students;

 e. Failing to investigate, correct, and/or otherwise address the Locker Room

    tradition that emerged from this environment;

 f. Failing to investigate, prohibit, and/or otherwise address the formation of the

    illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

    Internet connections, and other devices to ritualize, coordinate, and otherwise

    openly discuss those exploits;

 g. Ignoring and/or otherwise failing to properly address complaints about numerous

    instances of sexual assaults occurring on the CPS campus;

 h. Failing to promptly report Ms. Pullen’s sexual assaults to the authorities;

 i. Failing to take any action to prevent retaliation against Ms. Pullen after her

    assaults were reported to CPS;

 j. Failing to conduct an exit interview with Ms. Pullen when she left the school;

 k. Failing to heed numerous warnings regarding after-hours security and lax

    disciplinary policies;



                                     20
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 21 of 29



           l. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           m. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       123.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for Ms. Pullen to be sexually assaulted and harassed.

       124.    Defendants’ conduct was wanton, malicious, or oppressive in that Defendants

disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted with ill

will, hatred, hostility, a bad motive, or the intent to abuse its power.

       125.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, Ms. Pullen has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

       126.    As a direct and proximate result of Defendants’ negligence, Ms. Pullen sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

       WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.



                                                  21
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 22 of 29



                                 COUNT IV – Premises Liability

                                        Against Defendant CPS

         127.   Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

         128.   While on CPS’ premises, Ms. Pullen was a business invitee of Defendant CPS.

         129.   Defendant CPS owed Ms. Pullen a duty to use reasonable care under all

circumstances in the maintenance and operation of the premises, and to take reasonable

precautions to protect her against foreseeable dangers arising out of the arrangements or use of

the premises.

         130.   Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

failed to act with reasonable care to protect Ms. Pullen and her fellow female students from

foreseeable dangers of which CPS had ample actual notice, including, among other things:

            a. Failing to properly protect Ms. Pullen, then a minor, from sexual abuse and

                harassment;

            b. Improperly protecting Ms. Pullen, then a minor, from sexual abuse and

                harassment;

            c. Failing to investigate, correct, and/or otherwise address the openly pervasive

                environment of sexual harassment and sexual objectification of its female students

                by its male students;

            d. Failing to investigate, correct, and/or otherwise address the Locker Room

                tradition that emerged from this environment;

            e. Failing to investigate, prohibit, and/or otherwise address the formation of the

                illicit use of CPS facilities for sexual exploits and use of CPS email, networks,



                                                 22
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 23 of 29



                Internet connections, and other devices to ritualize, coordinate, and otherwise

                openly discuss those exploits;

            f. Ignoring and/or otherwise failing to properly address complaints about numerous

                instances of sexual assaults occurring on the CPS campus;

            g. Failing to promptly report Ms. Pullen’s sexual assaults to the authorities;

            h. Failing to take any action to prevent retaliation against Ms. Pullen after her

                assaults were reported to CPS;

            i. Failing to conduct an exit interview with Ms. Pullen when she left the school;

            j. Failing to heed numerous warnings regarding after-hours security and lax

                disciplinary policies;

            k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

                appropriately and adequately; and,

            l. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

                subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

                reasons that masked the discriminatory nature of the school’s treatment of her.

        131.    Defendant CPS, through its Board of Directors, administrators, faculty, or staff,

knew or should have known that it had created an opportunity for Ms. Pullen to be sexually

assaulted and harassed.

        132.    Defendant CPS’ conduct was wanton, malicious, or oppressive in that Defendant

CPS disregarded or exhibited reckless indifference to the foreseeable risks of harm and acted

with ill will, hatred, hostility, a bad motive, or the intent to abuse its power.

        133.    As a direct and proximate cause of Defendant CPS’ violation of its fiduciary duty

to her, Ms. Pullen has experienced and will likely continue to experience severe emotional



                                                  23
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 24 of 29



distress accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate,

sweating, nightmares, night terrors, and inability to sleep) and other harms to be established at

trial.

         134.   As a direct and proximate result of Defendant CPS’ negligence, Ms. Pullen

sustained serious injuries, had to undergo treatment and medical care, to incur medical expenses,

incur lost wages, to lose time from her daily pursuits, to lose the ability to function normally, and

she suffered impairment of her future earnings.

         WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                    COUNT V – Intentional Infliction of Emotional Distress

                         Against Defendant CPS and Defendant LCMS

         135.   Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

         136.   While on CPS’ premises, Ms. Pullen was a business invitee of CPS.

         137.   Defendants owed Ms. Pullen a duty to use reasonable care under all

circumstances in the maintenance and operation of the premises, and to take reasonable

precautions to protect her against foreseeable dangers arising out of the arrangements or use of

the premises.

         138.   Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, failed to act with reasonable care to protect Ms. Pullen and her

fellow female students from foreseeable dangers of which CPS had ample actual notice,



                                                  24
        Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 25 of 29



including, among other things:

          a. Failing to properly protect Ms. Pullen, then a minor, from sexual abuse and

              harassment;

          b. Improperly protecting Ms. Pullen, then a minor, from sexual abuse and

              harassment;

          c. Failing to investigate, correct, and/or otherwise address the openly pervasive

              environment of sexual harassment and sexual objectification of its female students

              by its male students;

          d. Failing to investigate, correct, and/or otherwise address the Locker Room

              tradition that emerged from this environment;

          e. Failing to investigate, prohibit, and/or otherwise address the formation of the

              illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

              Internet connections, and other devices to ritualize, coordinate, and otherwise

              openly discuss those exploits;

          f. Ignoring and/or otherwise failing to properly address complaints about numerous

              instances of sexual assaults occurring on the CPS campus;

          g. Failing to promptly report Ms. Pullen’s sexual assaults to the authorities;

          h. Failing to take any action to prevent retaliation against Ms. Pullen after her

              assaults were reported to CPS;

          i. Failing to conduct an exit interview with Ms. Pullen when she left the school;

          j. Failing to heed numerous warnings regarding after-hours security and lax

              disciplinary policies;




                                               25
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 26 of 29



           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       139.    Defendant LCMS and Defendant CPS, through its Board of Directors,

administrators, faculty, or staff, knew or should have known that it had created an opportunity

for Ms. Pullen to be sexually assaulted and harassed.

       140.    Defendants’ conduct was extreme and outrageous, and it intentionally or

recklessly caused Ms. Pullen severe emotional distress.

       141.    Defendants’ conduct was so outrageous in character, and so extreme in degree,

that it exceeds all possible bounds of decency, is atrocious, and is utterly intolerable in a civilized

community.

       142.    Defendants purposefully intended to cause or recklessly disregarded the high

probability of causing a disturbance of Ms. Pullen’s emotional tranquility that was so severe that

harmful physical consequences resulted.

       143.    As a direct and proximate cause of Defendants’ violation of its fiduciary duty to

her, Ms. Pullen has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.

       144.    As a direct and proximate result of Defendants’ negligence, Plaintiff Ms. Pullen

sustained serious injuries, had to undergo treatment and medical care, to incur medical expenses,




                                                  26
          Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 27 of 29



incur lost wages, to lose time from her daily pursuits, to lose the ability to function normally, and

she suffered impairment of her future earnings.

         WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                       COUNT VI – Negligent Infliction of Emotional Distress

                            Against Defendant CPS and Defendant LCMS

         145.      Plaintiff incorporates and realleges all paragraphs of this Complaint into this

Count.

         146.      Defendants had a duty to Ms. Pullen to refrain from engaging in the above-

described conduct that it knew, or should have known, would foreseeably cause emotional

distress to her.

         147.      To the extent Defendants’ conduct is not found to be reckless and/or intentional,

the conduct is—at the very least—negligent.

         148.      Defendants’ negligent acts include, but are not limited to:

            a. Failing to properly protect Ms. Pullen, then a minor, from sexual abuse and

                   harassment;

            b. Improperly protecting Ms. Pullen, then a minor, from sexual abuse and

                   harassment;

            c. Failing to investigate, correct, and/or otherwise address the openly pervasive

                   environment of sexual harassment and sexual objectification of its female students

                   by its male students;



                                                    27
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 28 of 29



           d. Failing to investigate, correct, and/or otherwise address the Locker Room

               tradition that emerged from this environment;

           e. Failing to investigate, prohibit, and/or otherwise address the formation of the

               illicit use of CPS facilities for sexual exploits and use of CPS email, networks,

               Internet connections, and other devices to ritualize, coordinate, and otherwise

               openly discuss those exploits;

           f. Ignoring and/or otherwise failing to properly address complaints about numerous

               instances of sexual assaults occurring on the CPS campus;

           g. Failing to promptly report Ms. Pullen’s sexual assaults to the authorities;

           h. Failing to take any action to prevent retaliation against Ms. Pullen after her

               assaults were reported to CPS;

           i. Failing to conduct an exit interview with Ms. Pullen when she left the school;

           j. Failing to heed numerous warnings regarding after-hours security and lax

               disciplinary policies;

           k. Failing to supervise, monitor, and/or train staff to handle reports of sexual assault

               appropriately and adequately; and,

           l. Retaliating against Ms. Pullen for reporting that she was sexually assaulted by

               subjecting her to arbitrary, capricious, and unwarranted “discipline” for pretextual

               reasons that masked the discriminatory nature of the school’s treatment of her.

       149.    As a direct and proximate cause of Defendants’ malfeasance and nonfeasance,

Ms. Pullen has experienced and will likely continue to experience severe emotional distress

accompanied by physical manifestations (such as nausea, vomiting, elevated heart rate, sweating,

nightmares, night terrors, and inability to sleep) and other harms to be established at trial.



                                                 28
         Case 1:20-cv-03214-ELH Document 1 Filed 11/05/20 Page 29 of 29



       150.    As a direct and proximate result of Defendants’ negligence, Plaintiff sustained

serious injuries, had to undergo treatment and medical care, to incur medical expenses, incur lost

wages, to lose time from her daily pursuits, to lose the ability to function normally, and she

suffered impairment of her future earnings.

       WHEREFORE Plaintiff demands compensatory damages to be proven at trial in excess

of the jurisdictional amount of $75,000; all costs and expenses of this lawsuit, including

attorneys’ fees; enhanced compensatory damages as permitted by law; punitive damages in an

amount to be determined at trial; and all other and further relief that justice may require.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues in this action so triable.



Dated: November 5, 2020                        Respectfully submitted,

                                                /s/ Justin Browne
                                               Justin Browne (Bar No. 29164)
                                               Christina Graziano (pro hac vice to be filed)
                                               KETTERER, BROWNE & ANDERSON, LLC
                                               336 S. Main Street
                                               Suite 2A-C
                                               Bel Air, MD 21014
                                               Phone: (855) 522-5297
                                               Fax: (855) 334-5626
                                               Justin@KBAAttorneys.com
                                               Christina@KBAattorneys.com




                                                  29
